Case 1:19-cv-04036-VEC Document 38 Filed 12/06/19 Page 1of1

DECLARATION OF FABIAN SINCHI

I, Fabian Sinchi, pursuant to 28 U.S.C. § 1746, hereby declares the truth of the following:

bs I have personal knowledge of the facts set forth in this declaration and would
testify as to them in a Court of Law if called upon to do so.

a. I am currently employed by Villas Market Place Inc. d/b/a Garden Gourmet
located at 5665 Broadway, The Bronx, NY 10463 (the “Company”). I have been employed by
the Grocery Store as the daytime manager, since March 2014.

3. The Grocery Store publishes a weekly schedule showing the days and times
employees are scheduled to work that week. The Grocery Store expects us to arrive at the start
of our shift and leave at the end of our shift. If I work long enough I will take a break. I was
never instructed by the Grocery Store to work through any of my breaks.

4, In terms of recording my time, there is a timeclock at the front door where you
have to punch in at the start of your shift and punch out at the end of your shift. IfI arrive a few
minutes late, or leave a few minutes early, I am still paid according to the shift I am scheduled to
work. I have noticed that employees who arrive early for their shift, may clock-in but they do
not begin working because their shift has not started.

s I am not aware of anyone who was asked to work without clocking in or

instructed to work through breaks.

 

4642920-1
